DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 9/30/2021 are acknowledged.  Claims 1-2 are amended; claims 3-4, 8-9 12-14 and 17 are canceled; claims 18-22 are new; claims 1-2, 5-7, 10-11, 15-16 and 18-22 are pending; claims 10-11 are withdrawn; claims 1-2, 5-7, 15-16 and 18-22 have been examined on the merits.  NOTE: This Office action is non-final because it contains rejections not necessitated by claim amendment.

Response to Amendment - format of claims
The amendment to the claims filed on 9/30/2021 does not comply with the requirements of 37 CFR 1.121(c) because claims 3-4, 12-14 and 17, which are canceled, should not list any text.  Additionally, new claims 18-22 do not comply with the requirements of 37 CFR 1.121(c) because the text of the claims is underlined.  New claims should be presented in clean version, i.e. without underlining.  Because the intention of the Applicant was clear, the claims, although non-compliant, were examined rather than sending out a notice of non-compliance.
  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number. (emphasis added).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 15-16 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As disclosed in MPEP §2163(II)(A)(3)(a)(ii), the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation."
Independent claim 1 recites a detergent composition comprising at least one enzyme having mannan degrading activity and an amino acid sequence having at least about 74% sequence identity to the amino acid sequence of SEQ ID NO: 16, i.e. a mannanase with up to 121 non-identical residues (SEQ ID NO:16 is 464 a.a.; 74% identical = 343 residues identical and 121 residues can be non-identical) wherein each non-identical residue can be 19 other amino acids; hence, the limitation “having at least about 74% sequence identity to the amino acid sequence of SEQ ID NO: 16” encompasses 19121 (19 to the power of 121) different sequences – an astronomical 154 or 5 with 154 zeros following it).  Applicant has only set forth data regarding SEQ ID NO:16 in the instant disclosure and there is no data for the other 5 x 10154 -1 sequences encompassed by independent claim 1.  Hence, a representative number of species of the genus “enzyme having mannan degrading activity and an amino acid sequence having at least about 74% sequence identity to the amino acid sequence of SEQ ID NO: 16” has not been disclosed because the instant disclosure only discloses SEQ ID NO: 16 and no other enzyme amino acid sequences encompassed by the genus; thus, Applicant has not shown possession of the genus “enzyme having mannan degrading activity and an amino acid sequence having at least about 74% sequence identity to the amino acid sequence of SEQ ID NO: 16” and claim 1 and all dependent claims are rejected as failing to comply with the written description requirement.  None of the dependent claims restrict the genus to where the species of the genus are immediately envisaged or where satisfactory possession of the genus would be apparent to a person of ordinary skill in the art.  For example, claim 16, which restricts the genus to an enzyme which has an amino acid sequence having at least about 99% sequence identity to the amino acid sequence of SEQ ID NO: 16, still encompasses mannanases with up to 5 non-identical residues (SEQ ID NO:16 is 464 a.a.; 99% identical = 459 residues identical and 5 residues can be non-identical) wherein each non-identical residue can be 19 other amino acids; hence, the limitation “having at least about 99% sequence identity to the amino acid sequence of SEQ ID NO: 16” encompasses 195 (19 to the power of 5) different sequences (2,476,099 different sequences).  Hence, claims 1-2, 5-7, 15-16 and 18-22 are rejected for failing to 

Claim Rejections - 35 USC § 103
The rejection of claims 1-7 and 12-17 under 35 U.S.C. § 103(a) over Kauppinen et al., WO 99/64619 (Foreign patent document cite 1, IDS, 1/7/2020) as set forth at pp. 4-5 of the previous Office Action, is moot regarding claims 3-4, 12-14 and 17 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 15-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppinen et al., WO 99/64619 (Foreign patent document cite 1, IDS, 1/7/2020) in view of Altschul et al., 1990 (cite U, attached PTO-892; herein “Altschul”), Yuki et al., 2014 (cite V, attached PTO-892; herein “Yuki”) and Hattori et al., 2015 (cite W, attached PTO-892; herein “Hattori”).
Kauppinen teaches laundry detergent compositions comprising novel alkaline mannanases, i.e. enzymes having mannan degrading activity and a pH optimum ≥7 (Abst.; p. 6, ll. 15-31), wherein the compositions can comprise additional enzymes such as protease (p. 50, ll. 16-26; p. 52, ll. 18-31) and can be in the form of a bar or liquid (p. 53, ll. 15-25).  Kauppinen teaches that the novel alkaline mannanases in the laundry detergent compositions have a pH optimum ≥7 and an optimal temperature which can Bacillus sp. I633 mannanase, positions 31-330 of SEQ ID NO:2 (p. 3, ll. 12-32).
A person of ordinary skill in the art at the time of filing would have found it obvious from the teachings of Kauppinen to search protein databases, such as GenBank, with homology detecting tools such as BLASTP (disclosed by Altschul) to find the mannanase from Bacillus hemicellulosilyticus JCM 9152 (later re-named Alkalihalobacillus hemicellulosilyticus JCM 9152) disclosed by Yuki and Hattori because the Bacillus hemicellulosilyticus JCM 9152 mannanase is 75% identical to the catalytic domain (residues 31-330) of Kauppinen’s disclosed Bacillus sp. I633 mannanase as shown below:
Query  3    NSGFYVSGTTLYDANGNPFVMRGINHGHAWYKDQATTAIEGIANTGANTVRIVLSDGGQW  62
            +SGFY+ G+TLYDANG PFVMRGINHGHAWYK  +  AI  IAN GANT+RIVLSDGGQW
Sbjct  29   HSGFYIEGSTLYDANGEPFVMRGINHGHAWYKHDSNVAIPAIA NQGANTIRIVLSDGGQW  88

Query  63   TKDDIHTVRNLISLAEDNHLVAVPEVHDATGYDSIASLNRAVDYWIEMRSALIGKEDTVI  122
             KDDI+T+  ++ LAE++ ++AV EVHDATG +S+A LNRAVDYWIEM+ ALIGKED VI
Sbjct  89   AKDDINTLNQVLDLAEEHEMIAVVEVHDATGSNSMADLNRAVDYWIEMKDALIGKEDRVI  148

Query  123  INIANEWFGSWEGDAWADGYKQAIPRLRNAGLNHTLMVDAAGWGQFPQSIHDYGREVFNA  182
            INIANEW+G+W+G  WA+GYK+ IPRLRNAG  HTLMVDAAGWGQ+PQSIHDYG+EVFNA


Query  183  DPQRNTMFSIHMYEYAGGNASQVRTNIDRVLNQDLALVIGEFGHRHTNGDVDEATIMSYS  242
            DP  NTMFSIHMYEYAGGNAS V++NID V++Q LALVIGEFGH HT+GDVDEATI+SYS
Sbjct  209  DPLANTMFSIHMYEYAGGNASMVQSNIDGVVDQGLALVIGEFGHMHTDGDVDEATILSYS  268

Query  243  EQRGVGWLAWSWKGNGPEWEYLDLSNDWAGNNLTAWGNTIVNGPYGLRETSRLSTVF  299
            +QRGVGWLAWSWKGNG +WEYLDLS DW G NLT+WGNTIV+GP GL ETS  S++F
Sbjct  269  QQRGVGWLAWSWKGNGTQWEYLDLSYDWQGTNLTSWGNTIVHGPNGLLETSIPSSIF  325
wherein the query sequence is the catalytic domain (residues 31-330) of Kauppinen’s SEQ ID NO:2 and the subject sequence is the Bacillus hemicellulosilyticus JCM 9152 mannanase demonstrating 75% identity (224/297 residues identical).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the detergent compositions of Kauppinen wherein the novel alkaline mannanase is the mannanase produced by Bacillus hemicellulosilyticus JCM 9152 and disclosed by Yuki and Hattori with a reasonable expectation of success because Kauppinen teaches that the obtained novel alkaline mannanases can be polypeptides with at least 65% homology to the catalytic domain of Bacillus sp. I633 mannanase, positions 31-330 of SEQ ID NO:2 and the mannanase produced by Bacillus hemicellulosilyticus JCM 9152 and disclosed by Yuki and Hattori is 75% percent identical to the catalytic domain (residues 31-330) of Kauppinen’s disclosed Bacillus sp. I633 mannanase (Kauppinen’s SEQ ID NO:2); therefore, claims 1-2, 5-7, 15-16 and 18-22 are prima facie obvious.
Regarding claims 1-2, 15-16 and 18-21, the alkaline mannanase produced by Bacillus hemicellulosilyticus JCM 9152 and disclosed by Yuki and Hattori is 100% identical to the amino acid sequence of instant SEQ ID NO:16; therefore, the prima facie obvious over the compositions made obvious by Kauppinen in view of Altschul, Yuki and Hattori.
Regarding claim 5, Kauppinen teaches that the compositions can comprise additional enzymes such as protease (p. 50, ll. 16-26; p. 52, ll. 18-31); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the laundry detergent compositions made obvious by Kauppinen in view of Altschul, Yuki and Hattori wherein the compositions comprise additional enzymes such as protease; therefore, claim 5 is prima facie obvious.
Regarding claim 6, Kauppinen teaches that the compositions can be in the form of a bar or a liquid (p. 53, ll. 15-25); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the laundry detergent compositions made obvious by Kauppinen in view of Altschul, Yuki and Hattori wherein the compositions are in the form of a bar or a liquid; therefore, claim 6 is prima facie obvious.
Regarding claim 7, Kauppinen teaches that the detergent compositions are laundry detergent compositions (Abst.; p. 6, ll. 15-31); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the detergent compositions made obvious by Kauppinen in view of Altschul, Yuki and Hattori wherein the compositions are laundry detergent compositions; therefore, claim 7 is prima facie obvious.
Regarding claim 22, Kauppinen teaches that their novel mannanases are alkaline mannanases with a pH optimum ≥7 and an optimal temperature which can be at least 55 °C (p. 39, l. 12 – p. 40, l. 6); hence, a person of ordinary skill in the art at the time of prima facie obvious.

Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1-7 and 12-17 under 35 U.S.C. § 103 over Kauppinen (referred to as “WO99/64619” in the previous Office action), Applicant argues (Remarks, pp. 5-7) that Kauppinen does not disclose an amino acid sequence having at least about 74% sequence identity to the amino acid sequence of SEQ ID NO: 16 as recited in the current amended independent claim.  The rejection set forth above is not over Kauppinen in isolation but is over Kauppinen in view of Altschul, Yuki and Hattori.  Kauppinen clearly teaches laundry detergent compositions comprising novel mannanases wherein the novel mannanase can be a mannanase with ≥65% identity with the catalytic domain (amino acid residues 31-330) of Bacillus sp. I633 mannanase (Kauppinen’s SEQ ID NO:2).  The mannanase from Bacillus hemicellulosilyticus JCM 9152 disclosed by Yuki and Hattori is 75% identical to the catalytic domain of Kauppinen’s index mannanase (31-330 of SEQ ID NO:2); hence, it would be prima facie obvious to use the mannanase from Bacillus hemicellulosilyticus JCM 9152 disclosed by Yuki and Hattori in Kauppinen’s laundry detergent compositions.  Hence, Applicant’s comments are unpersuasive regarding the rejection set forth above.

To successfully argue for secondary consideration based on unexpected results, several considerations are employed as discussed in MPEP 716:
A) Evidence of unexpected results are weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.
B) Alleged unexpected results must be commensurate in scope with the claimed invention.  Independent claim 1 recites a detergent composition comprising at least one enzyme having mannan degrading activity and an amino acid sequence having at least about 74% sequence identity to the amino acid sequence of SEQ ID NO: 16, i.e. a mannanase with up to 121 non-identical residues (SEQ ID NO:16 is 464 a.a.; 74% identical = 343 residues identical and 121 residues can be non-identical) wherein each non-identical residue can be 19 other amino acids; hence, the limitation “having at least about 74% sequence identity to the amino acid sequence of SEQ ID NO: 16” encompasses 19121 (19 to the power of 121) different sequences – an astronomical number of sequences (~ 5 x 10154 or 5 with 154 zeros following it).  Applicant has only set forth data regarding SEQ ID NO:16 in the instant disclosure and there is no data for the other 5 x 10154 -1 sequences encompassed by independent claim 1; hence, there is clearly no demonstration of unexpected results commensurate in scope with claim 1.  Thus, the unexpected results are not commensurate in scope with the claimed invention and are unpersuasive as a secondary consideration.  None of the dependent 
C) To support an allegation of unexpected results, the claimed composition must be compared to the compositions of the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  There is no comparison to the closest prior art, i.e. to the compositions of Kauppinen; hence, Applicant's allegation of unexpected results is unsupported.  See MPEP 716.02(e).
D) Evidence must show results that are unexpected.  It would appear that Kauppinen’s laundry detergent compositions comprising novel alkaline mannanases would exhibit similar results at least because Kauppinen discloses laundry detergent compositions comprising the mannanase from Bacillus clausii (Kauppinen SEQ ID NO:20; instant SEQ ID NO:12) which was previously recited in instant claim 1.  Hence, Applicant’s alleged unexpected results are not unexpected in view of the closest prior art.
Applicant’s arguments are unpersuasive and the rejection set forth above addresses all the limitations of the amended and new claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-2, 5-7, 15-16 and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, 13 and 17 of copending Application No. 16500224 (reference application, herein “‘224”).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions claimed in ‘224 encompass the instantly claimed compositions.
Claim 1 of ‘224 recites an enzyme composition comprising at least one mannanase enzyme having an amino acid sequence which has at least 70% sequence identity with SEQ ID NO: 16 (Man7) which encompasses enzyme compositions comprising at least one mannanase enzyme having an amino acid sequence which has 100% sequence identity with SEQ ID NO: 16 (Man7) because ‘at least 70% sequence identity with SEQ ID NO: 16 (Man7)’ encompasses amino acid sequences which have 100% sequence identity with SEQ ID NO: 16 (Man7); hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the enzyme composition of claim 1 of ‘224 to comprise at least one mannanase enzyme with the amino acid sequence of SEQ ID NO: 16.  SEQ ID NO:16 of ‘224 is identical to the instant SEQ ID NO:16.  Claim 13 of ’224 recites that the enzyme composition of claim 1 of ‘224 is to be used as a detergent composition and claims 8-9 recite that the enzyme composition of claim 1 of ‘224 is to be used to treat textiles; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the composition made obvious by prima facie obvious because SEQ ID NO:16 of ‘224 is identical to SEQ ID NO:16 of the instant disclosure.
Regarding claim 5, claim 2 of ‘224 recites that the composition of claim 1 of ‘224 can comprise additional enzymes such as protease; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the laundry detergent compositions made obvious by claims 1, 8-9 and 13 of ‘224 wherein the compositions comprise additional enzymes such as protease; therefore, instant claim 5 is prima facie obvious over claims 1-2, 8-9 and 13 of ‘224.
Regarding claim 6, claim 3 of ‘224 recites that the composition of claim 1 of ‘224 can be in the form of a tablet, a gel or a liquid; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the laundry detergent compositions made obvious by claims 1, 8-9 and 13 of ‘224 wherein the compositions are in the form of a tablet, a gel or a liquid; therefore, instant claim 6 is prima facie obvious.
Regarding claim 22, the composition made obvious by claim 1 of ‘224 comprising the mannanase of SEQ ID NO:16 of ‘224 inherently comprises an enzyme with: (i) a molecular mass in the range of from 50 to 55 kDa; (ii) an optimal temperature at pH 7 in the range of from 50 °C to 70 °C; and (iii) an optimal pH range of from at least pH 7 to pH 10 at 50 °C because SEQ ID NO:16 of ‘224 is identical to SEQ ID NO:16 of the instant disclosure which has (i) a molecular mass in the range of from 50 to 55 kDa; (ii) an optimal temperature at pH 7 in the range of from 50 °C to 70 °C; and (iii) an optimal prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Regarding the previous provisional rejection of claims 1-7 and 12-17 on the ground of nonstatutory double patenting over claims 1-3 and 17 of copending application no. 16/500,224, Applicant argues that Kauppinen (D1) does not recite each and every element of the claimed invention as alleged, and thus does not render obvious the pending claims.  D1, i.e. Kauppinen, was not relied on in the previous nonstatutory double patenting rejection nor the nonstatutory double patenting rejection set forth above; hence, Applicant’s argument is moot.  Applicant argues that the claimed compositions have demonstrable superior and unexpected results, as evidenced by the examples in the specification.  This is unpersuasive as detailed in the ‘Response to Arguments’ section following the rejection under 35 U.S.C. §103.  The rejection is maintained with modification to address the amended and new claims and for clarity.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651